DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 and 3-42 in the reply filed on 11/03/2022 is acknowledged.
Applicant’s election without traverse of cysteine (species of antioxidant); 25 ± 2 ºC and 60 ± 5 % relative humidity (species of storage condition); sulfobutylether β-cyclodextrin (species of complexing agent); anaphylaxis (species of medical condition); and, intramuscularly (species of administration), in the reply filed on 11/03/2022, is acknowledged.
Claims 2, 5-7, 16, 21-22 and 43-51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (claims 5-7, 16, 21-22) or invention (claims 2 and 43-51), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/03/2022.
Claim Rejections - 35 USC § 112 – 
Indefiniteness, Broad to Narrow Limitation, 
Indefinite Language and Lack of Antecedent Basis
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 8-15, 17-20 and 23-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding broad to narrow limitations, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 1 recites the broad recitation “an amount of about 0.07 % or less”, and the claim also recites “(about 0.05 % or less … to about 0.01 %)” which is the narrower statement of the range/limitation. 
In the present instance, claim 17 recites the broad recitation “at least 90 % epinephrine”, and the claim also recites “(at least 95, 97, 98 %)” which is the narrower statement of the range/limitation. 
In the present instance, claim 23 recites the broad recitation “an amount of about 0.01 % to about 1 %”, and the claim also recites “(about 0.1 % … to about 0.0005 %)” which is the narrower statement of the range/limitation. Additionally, the claim recites “(e.g., on a free basis)” which is the narrower statement of the range/limitation.
In the present instance, claim 24 recites the broad recitation “an amount of about 0.05 % to about 0.15 %”, and the claim also recites “(e.g., on a free basis)” which is the narrower statement of the range/limitation.
In the present instance, claim 28 recites the broad recitation “a complexing agent”, and the claim also recites “(e.g., a cyclodextrin)” which is the narrower statement of the range/limitation.
In the present instance, claim 30 recites the broad recitation “antioxidant”, and the claim also recites “(e.g., cysteine, acetylcysteine, thioglycerol, or any combination thereof)” which is the narrower statement of the range/limitation. Additionally, the claim recites the broad recitation “7:10 or less”, and the claim also recites “(e.g., about 1:2 or less …. Or about 1:5 or less)(e.g., down to a ratio of about 1:20 …. To about 1:10)”.
In the present instance, claim 31 recites the broad recitation “antioxidant”, and the claim also recites “(e.g., cysteine, acetylcysteine, thioglycerol, or any combination thereof)” which is the narrower statement of the range/limitation. Additionally, the claim recites the broad recitation “about 1:10”, and the claim also recites “(or about 1:10 to about 7:10, or about 1:10 to about 5:10)” which is the narrower statement of the range/limitation.
Similar broad to narrow limitations are recited in claims 32-37 and 39, which require correction.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
At each instance of a broad to narrow limitation, the Applicant is encouraged to remove the parentheses from the claims. Appropriate correction is required.

Regarding indefinite language, claims 1, 17, 23-24, 28, 30-37 and 39, the phrase "for example (e.g.,)" renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
At each instance of indefinite language, the Applicant is encouraged to remove the “e.g.,” from the claims. Appropriate correction is required.

Further regarding indefinite language, claims 1, 17, 30, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
At each instance of indefinite language, the Applicant is encouraged to remove the phrase “or the like” from the claims. Appropriate correction is required.

Further regarding indefinite language, claim 1 recites the phrase "such as", which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The Applicant is encouraged to remove the phrase “such as” from the claims. Appropriate correction is required.

Regarding lack of antecedent basis, claim 38 recites the limitation "the tonicity modifier" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 8-15, 17-20 and 23-41 are rejected under 35 U.S.C. 103 as being unpatentable over Kannan et al (USP 9,119,876 B1), in view of Bruss et al (US 2008/0269347 A1) and further in view of Surakitbanharn et al (US 2015/0374832 A1).
Kannan taught pharmaceutical compositions comprising epinephrine [abstract], one or more antioxidants comprising cysteine [col 6, line 56], and an aqueous medium (e.g., aqueous buffer and water taught at [col 9, lines 51 and 62]). The pH was from about 2 to 5 [col 4, lines 12-15; col 22, lines 19-31]. 
The shelf life of the compositions was measured after a minimum of 12 months storage, at 25 º C and 60 % relative humidity; the concentration of impurities was no more than from about 0.5 % to 5 %, with no color change and no insoluble particle formation  [col 16, lines 19-24; col 19, lines 38-44; col 21, lines 24-30; col 21, Table; claim 19]. Complexing agents were generally disclosed, in order to reduce the amount of impurities [col 20, lines 58-61].
Kannan taught antioxidants; however, was silent the amounts (about 0.07 % or less) instantly recited in claim 1. Kannan generally taught complexing agents; however, was silent sulfobutylether β-cyclodextrin, as instantly elected.
Bruss taught aqueous epinephrine formulations comprising cysteine as an antioxidant stability-enhancing agent. The cysteine was included within the exemplary range of from 0.05 % to 2.6 %. Other antioxidants (e.g., citric acid) were taught within the range of from 0.02 % to 1.3 % [title, abstract, 0016-0017, 0050, 0053].
It would have been prima facie obvious to one of ordinary skill in the art to include 0.05 % to 2.6 % cysteine within Kannan, as taught by Bruss. The ordinarily skilled artisan would have been motivated to include stability-enhancing amounts of cysteine, as taught by Bruss [Bruss: title, abstract, 0016-0017, 0050, 0053].
The combined teachings of Kannan and Bruss were silent sulfobutylether β-cyclodextrin.
However, in the presence of a complexing agent in an aqueous solution, Surakitbanharn found an improved stability of epinephrine against thermal and/or oxidative degradations. The complexing agent comprised sulfobutylether β-cyclodextrin [abstract, 0015-0016, claim 28]. 
It would have been prima facie obvious to one of ordinary skill in the art to include sulfobutylether β-cyclodextrin within the combined teachings of Kannan and Bruss, as taught by Surakitbanharn. The ordinarily skilled artisan would have been motivated to improve stability of epinephrine against thermal and/or oxidative degradations, as taught by Surakitbanharn et al [0015-0016].
The instant claim 1 recites an amount of antioxidant at 0.07 % or less.
The instant claim 8 recites an amount of antioxidant at 0.005 % to 0.07 %.
The instant claim 9 recites an amount of antioxidant at 0.005 % to 0.05 %.
The instant claim 10 recites an amount of antioxidant at 0.005 % to 0.035 %.
The instant claim 11 recites an amount of antioxidant at 0.005 % to 0.03 %.
The instant claim 12 recites an amount of antioxidant at 0.01 % to 0.07 %.
The instant claim 13 recites an amount of antioxidant at 0.01 % to 0.05 %.
The instant claim 14 recites an amount of antioxidant at 0.01 % to 0.035 %.
The instant claim 15 recites an amount of antioxidant at 0.01 % to 0.03 %.
The instant claim 17 recites 12 months storage, 25 ± 2 º C, 60 ± 5 % relative humidity, at least 90 % epinephrine prior to storage, substantially colorless.
The instant claim 23 recites about 0.01 % to about 1 % epinephrine.
The instant claim 24 recites about 0.05 % to about 0.15 % epinephrine.
The instant claim 39 recites a pH of about 3.5 to about 6.5.
Bruss taught the antioxidant within the range of from 0.05 % to 2.6 % (e.g., cysteine), or from 0.02 % to 1.3 % (e.g., citric acid)  [title, abstract, 0016-0017, 0050, 0053]. Additionally, Bruss taught at least about 0.1 % of the active agent (e.g., epinephrine) [0060]. Surakitbanharn taught [0028] about 0.0001-5 % epinephrine. The motivation to combine Bruss and Surakitbanharn with Kannan was previously described.
Kannan taught a minimum of 12 months storage, at 25 º C and 60 % relative humidity; the concentration of impurities was no more than from about 0.5 % to 5 %, with no color change and no insoluble particle formation. As discussed, Kannan taught the pH was from about 2 to 5.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
The combined teachings of Kannan, Bruss and Surakitbanharn read on claims 1, 3-4, 8-15, 17, 23-27, 39
The instant claims 18-20 are rendered prima facie obvious over the teachings of Kannan et al.
The instant claims 18-20 recite at least 1, 1.5 and 2 years of storage, 25 º C and 60 % relative humidity and less than 10 % d-epinephrine.
Kannan taught storage (e.g., shelf life) at 12, 18 and 24 months [col 21, lines 4-23]; 25 º C and 60 % relative humidity (previously discussed) and no more than about 9.5 % D-epinephrine [col 12, lines 34-50]. A prima facie case of obviousness exists because of overlap, as previously discussed.
Claims 28-29 are rendered prima facie obvious because Surakitbanharn taught [0032, 0077] the molar ratio of cyclodextrin to epinephrine within a range of about 0.01:1 to 10:1. The motivation to combine Surakitbanharn with Kannan was previously described.
The instant claim 28 recites a molar ratio of complexing agent to epinephrine at about 1:10 to about 10:1.
The instant claim 29 recites a molar ratio of complexing agent to epinephrine at about 1:3 to about 2:1.
Surakitbanharn taught [0032, 0077] the molar ratio of cyclodextrin to epinephrine within a range of about 0.01:1 to 10:1. A prima facie case of obviousness exists because of overlap, as discussed above.
The instant claim 30 recites the antioxidant to epinephrine weight ratio at about 7:10 or less.
The instant claim 31 recites the antioxidant to epinephrine weight ratio at about 1:10.
The instant claim 32 recites the antioxidant to epinephrine weight ratio at about 2:10 to about 4:10.
The instant claim 33 recites the antioxidant present at an amount of greater than 0.001 weight percent.
Claims 30-33 are rendered prima facie obvious because Bruss taught the antioxidant within the range of from 0.05 % to 2.6 % (e.g., cysteine), or from 0.02 % to 1.3 % (e.g., citric acid)  [title, abstract, 0016-0017, 0050, 0053]. Additionally, Bruss taught at least about 0.1 % of the active agent (e.g., epinephrine) [0060]. Surakitbanharn taught [0028] about 0.0001-5 % epinephrine. A prima facie case of obviousness exists because of overlap, as previously described. The motivation to combine Bruss and Surakitbanharn with Kannan was previously described.
Claim 34 is rendered prima facie obvious because Kannan taught citrate as a pH raising agent [col 5, lines 4-6].
Claim 35 is rendered prima facie obvious because Bruss taught citric acid for pH adjustment [0009]. Citric acid was taught at 0.01 % [0053]. The motivation to combine Bruss with Kannan was previously described.
The instant claim 35 recites 0.01 % or less pH buffering agent. Bruss taught a pH agent (citric acid) at 0.01 %. A prima facie case of obviousness exists because of overlap, as discussed above.
Claims 36-37 are rendered prima facie obvious because Kannan taught [col 7, line 11] chelating agents (e.g., EDTA taught at [col 8, line 17]). Surakitbanharn taught chelating agents (edetate) present at 0.001 % to 2 %. The motivation to combine Surakitbanharn with Kannan was previously described.
The instant claim 37 recites the chelating agent present at 0.01 % or less. Surakitbanharn taught chelating agents present at 0.001 % to 2 %. A prima facie case of obviousness exists because of overlap, as previously discussed.
Claim 38 is rendered prima facie obvious because Kannan taught a tonicity regulating agent present in the composition, in order to maintain the tonicity of the composition in a physiological acceptable range [col 8, line 46 to line 53]. The Examiner notes that Kannan’s “physiological acceptable range” reads on the claimed osmolality range of about 200 mOsm/kg to about 400 mOsm/kg.
Claim 40 is rendered prima facie obvious because Kannan taught injections (e.g., subcutaneous, intracameral, intravenous, intracardiac and intramuscular injections) [col 23, line 65 to col 24, line 3].
Claim 41 is rendered prima facie obvious because Bruss taught [0022, 0035, 0042] housing of the composition in an injection apparatus, defined as a syringe, or further defined as an autoinjector. As per Bruss, epinephrine is commonly administered by syringe [0042]. 
Since Kannan taught compositions suitable for injection (see the instant claim 40 rejection over Kannan), it would have been prima facie obvious to one of ordinary skill in the art to include a syringe within Kannan, as taught by Bruss. The ordinarily skilled artisan would have been motivated to administer the pharmaceutical composition with a common device, as taught by Bruss [Bruss at ¶s 0022 and 0035].

Claim(s) 42 is rejected under 35 U.S.C. 103 as being unpatentable over Kannan et al (USP 9,119,876 B1), in view of Bruss et al (US 2008/0269347 A1), further in view of Surakitbanharn et al (US 2015/0374832 A1) and further in view of Karolchyk et al (US 2015/0119440 A1).
The 35 U.S.C. 103 rejection over Kannan, Bruss and Surakitbanharn was previously discussed.
Additionally, Kannan taught at least one active agent [abstract]. However, Kannan was silent an anesthetic agent, as recited in claim 42.
Nevertheless, Karolchyk taught [claim 1, ¶s 0009, 0047-0048] aqueous epinephrine pharmaceutical compositions comprising an anesthetic as a therapeutic agent, in order to induce insensitivity or low sensitivity to pain [0032].
It would have been prima facie obvious to one of ordinary skill in the art to include an anesthetic within Kannan’s pharmaceutical composition, as taught by Karolchyk. The ordinarily skilled artisan would have been motivated to induce insensitivity or low sensitivity to pain, as taught by Karolchyk [0032].

Nonstatutory Double Patenting
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-4, 8-15, 17-20 and 23-42 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/072,126. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the species (epinephrine formulations) recited in the claims of the copending application falls within the genus (pharmaceutical compositions) recited in the claims of the instant application, and thus read on the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612